DETAILED ACTION

 	The amendment filed March 14/2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over European patent EP 0962405 in view of McJohnson (US-3,226,149).
 	European patent EP 0 962 405 shows a load lifting assembly comprising a pair of telescopically adjustable poles (1,2) positionable on opposite sides of an object (T) and three straps (18) coupled around each pole and configured to support the object (T) while being transported by two users.  While the poles (1,2) are broadly disclosed as being telescopically adjustable in length, there is no disclosure of a plurality of stops along a third section as now called for in claim 1 of the instant application.
	However, McJohnson shows it old and well known to create a telescopically adjustable arrangement by providing a first tubular member (20) slidably received within a second tubular member (18) wherein a plurality of stops (24) are distributed along the first member so that the arrangement can be retained at a selected length.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form each telescopic pole (1,2) of the European (‘405) assembly with a middle section having a plurality of stops, similar to tubular section (20) of McJohnson, slidably received within end sections that could selectively engage any one of the stops to extend each pole to a desired length to accommodate different sized objects.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over European patent EP 0962405 in view of McJohnson as applied to claim 1 above, and further in view of Mertz, Jr. (US-7,118,149).
 	While the European (‘405) patent shows hand grips (16) over the ends of each pole (1,2), the material of these grips is not disclosed.
	Mertz, Jr. shows a carrying device comprising resilient hand grips (18,19) mounted over tubular member (1,2).
	It would have been obvious to a person having ordinary skill in the art to form the hand grips (16) of the modified European (‘405) assembly, as presented supra,  out of a resilient compressible material, as taught by Mertz, Jr., in order to provide comfortable grip for a user when carrying a heavy load.

Claims 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over European patent EP 0962405 in view of McJohnson and Mertz, Jr. as applied to claims 1, 3, and 5 above, and further in view of Lyman (US-217,230).
 	The European patent 0 962 405 does not show sleeves along its poles over which the straps (18) are mounted as called for in the above claims.
 	However, Lyman shows a plurality of cylindrical sleeves (B) mounted over a pole (A).  Each of the sleeves (B) has a pair of outer ridges for retaining a strap (C) wound therearound.
	It would have been obvious to one of ordinary skill in the art to provide sleeves with raised outer ridges along each pole of the modified European (‘405) assembly, similar to those shown in the Lyman patent, so that each strap (18) could be securely mounted over a sleeve and be retained from moving along the length of the pole.
 	Regarding claims 11, 13, and 15, each strap could obviously include a common buckle for adjusting the length of the strap similar to that shown in the Lyman patent.

Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1, 3, 5, and 7-16 have been considered but are moot because the new ground of rejection relies on the McJohnson patent (US-3,226,149) for its teaching of stops on a telescopic tubular member.  The McJohnson reference was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both a first section (Figs. 1-4) and users (Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bruning (US-1,278,100) shows a telescopically adjustable hand tool with a section (6) having a plurality of stops (13).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
5/4/2022